Citation Nr: 0309548	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-20 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional psychiatric disability as a 
result of medical and surgical treatment by the Department of 
Veterans Affairs during hospitalization in November and 
December 1995.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional eye disability as a result 
of medical and surgical treatment by the Department of 
Veterans Affairs during hospitalization in November and 
December 1995.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1998 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

REMAND

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  As the veteran filed his claims prior to 
October 1, 1997, the amendments do not apply to his case and 
the only issues before the Board are whether he suffered 
additional psychiatric and eye disabilities as a result of VA 
medical and surgical treatment during VA hospitalization in 
November and December 1995. 

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In March 2003, the Board notified the veteran as follows:  

We have a duty to notify you and your representative, 
if you have one, of any information and evidence needed 
to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and 
address of a medical care provider who may have 
evidence pertinent to the claim.  In your case, 
evidence needed to substantiate your claims for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for psychiatric disability and eye 
disability as a result of VA hospitalization and 
treatment in November-December 1995 would be evidence 
tending to show that you sustained additional 
psychiatric and eye disabilities as a result of VA 
hospitalization and treatment in 1995.  Specifically, 
the evidence needed to substantiate your claims would 
be medical evidence or a medical opinion showing that 
VA hospitalization and medical/surgical treatment in 
November-December 1995 was the proximate cause of 
additional psychiatric disability and additional eye 
disability.  You are expected to obtain and submit such 
evidence needed to substantiate your claims.

The veteran has not responded to the Board's March 2003 
letter to him.

On May 1, 2003, in Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs (Nos. 02-7304, -7305, -7316), 
the United States Court of Appeals for the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii), which requires the 
Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  Therefore, the Board must remand the 
instant case to the RO in order to fulfill VA's duty to 
notify the veteran under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following: 

The RO should notify the veteran that: 
the evidence needed to substantiate his 
claims would be medical evidence or a 
medical opinion showing that VA 
hospitalization and medical/surgical 
treatment in November-December 1995 was 
the proximate cause of additional 
psychiatric disability and additional eye 
disability; and that he is expected to 
obtain and submit such evidence needed to 
substantiate his claims.  The RO should 
allow the veteran the period of time 
provided by law for a response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to fulfill VA's duty to 
notify under the VCAA.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




